                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                             JS-6
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court DISMISSES Plaintiffs Daniel and Darla
                                      Robinson for improper joinder, and DENIES the motion to
                                      remand and GRANTS the motion to dismiss as to Plaintiff
                                      Cabrera

       Before the Court is a motion to remand filed by Plaintiffs Daniel W. Robinson, Darla J.
Robinson, and Miguel A. Cabrera (“Plaintiffs”), see Dkt. # 21 (“Remand Mot.”) and a motion to
dismiss filed by Defendants Mortgage Electronic Registration Systems, Inc. (“Defendant” or
“MERS”), see Dkt. # 8 (“MTD”). Each side filed oppositions, see Dkts. # 23 (“Remand Opp.”),
# 24 (“MTD Opp.”), and replies, see Dkts. # 27 (“Remand Reply”), # 26 (“MTD Reply”). The
Court finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
L.R. 7-15. Having considered the moving papers, the Court DISMISSES Plaintiffs Daniel and
Darla Robinson for improper joinder, and, for Plaintiff Cabrera, DENIES the motion to remand
and GRANTS the motion to dismiss.

I.       Background

       This case arises from a dispute regarding two mortgage loans on Plaintiffs’ residences
secured by respective Deeds of Trust. The Court will briefly describe the factual background for
each Plaintiff before discussing the details of this suit.

         A.      Plaintiffs Daniel and Darla Robinson

       On or about February 7, 2005, Plaintiffs Daniel and Darla Robinson obtained a mortgage
loan in the amount of $999,950 from Defendant United Pacific Mortgage (“United”), which was
secured by a Deed of Trust on a property in Los Angeles, California (“Robinson Deed of
Trust”). See Complaint, Dkt. # 1-1 (“Compl.”), ¶¶ 3, 20 & Ex. A (“Robinson DOT”). The


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                  Page 1 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

Robinson Deed of Trust named MERS as the “nominee” and “beneficiary” of the deed.
Robinson DOT at 1.

        In January 2012, the Robinsons filed a civil action in Los Angeles Superior Court,
entitled Robinson v. United Pacific Mortgage, No. PC052281 (“Robinson State Action”), to
quiet title to their property and expunge the Robinson Deed of Trust. Mortg. Elec. Registration
Sys., Inc. v. Robinson, No. CV 13-7142 PSG (ASx), 2015 WL 993319, at *1 (C.D. Cal. Feb. 27,
2015). The Robinsons omitted MERS from that action and named only the original lender,
United. Id. The Superior Court granted default judgment for the Robinsons and entered an
order voiding the Robinson Deed of Trust. Id.

        In September 2013, MERS filed suit in this Court to set aside the quiet title judgment in
the Robinson State Action as void for violating the notice requirements of California Civil Code
§ 762.10 (“Robinson Federal Action”). Id., at *2. The Court granted MERS’s motion for
summary judgment, holding that because MERS had an adverse claim against the property, the
Robinsons were required to name MERS as a defendant in their quiet title action. Id., at *6. The
Ninth Circuit affirmed, agreeing with the Court that the Robinson Deed of Trust “designate[d]
MERS as the nominee of the lender and the lenders’ successors and as the beneficiary under the
trust.” Mortg. Elec. Registration Sys., Inc. v. Robinson, 671 F. App’x 562, 563 (9th Cir. 2016).

         B.      Plaintiff Cabrera

      On or about October 19, 2004, Plaintiff Cabrera secured a $390,700 mortgage loan from
Defendant Universal American Mortgage Company of California (“Universal”), which was
secured by a Deed of Trust on a property in Pomona, California. Compl. ¶¶ 4, 23 & Ex. C
(“Cabrera DOT”). The Cabrera Deed of Trust also named MERS as the “nominee” and
“beneficiary” of the deed. Cabrera DOT at 2.

       In March 2014, Cabrera filed a lawsuit in Los Angeles Superior Court captioned Cabrera
v. GSR Mortgage Loan Trust 2005-AR2, No. KC066701 (“Cabrera Action”), to expunge the
Cabrera Deed of Trust. Defendants’ Request for Judicial Notice, Dkt. # 9 (“Def.’s RJN”), Ex. C
(“Cabrera Order”), at 7. The Cabrera Action followed in the footsteps of the Robinson State
Action by omitting MERS from the suit and obtaining a default judgment voiding the Cabrera
Deed of Trust. Id. at 8. However, MERS intervened in the suit and filed a cross-complaint
against Cabrera, arguing that MERS’s due process rights were violated by Cabrera’s failure to
notify MERS of the action. Id. The Superior Court granted summary judgment in favor of
MERS and voided the prior default judgment. Id. at 2. In so holding, the court noted that


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 2 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

MERS, as the lienholder, beneficiary, and nominee of the Cabrera Deed of Trust, had adverse
claims to the title of Cabrera’s property. See id. at 11.

         C.      Procedural Background

       In August 2018, the Robinsons and Cabrera filed a complaint nearly identical to this case
in Los Angeles Superior Court against MERS. See No. CV 18-8209 PA (MRWx) (C.D. Cal.),
Dkt. # 1. MERS removed the action to federal court and filed a motion to dismiss. Rather than
respond, Plaintiffs voluntarily dismissed the action. Id.

       On October 30, 2018, Plaintiffs re-filed the same complaint against MERS in Los
Angeles Superior Court save for the fact that in this case, Plaintiffs joined United and Universal
(the “Lenders”) as defendants. See generally Compl. The complaint asserts two causes of action
for declaratory relief, seeking a judicial determination that MERS is not (1) a beneficiary or (2) a
nominee or agent under the Robinson and Cabrera Deeds of Trust and therefore “do[es] not hold
or possess any rights, title or interest” in the subject properties. Id. ¶¶ 28, 34. In March 2019,
Defendant timely removed this case on the basis of diversity jurisdiction. See Notice of
Removal, Dkt. # 1 (“NOR”).

      Plaintiffs now move to remand the case back to state court. See generally Remand Mot.
Defendants move to dismiss the complaint for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6). See generally MTD.

II.      Legal Standard

         A.      Motion to Remand

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal thus
depends on whether the case originally could have been filed in federal court.”). The case shall
be remanded to state court if at any time before final judgment it appears a removing court lacks
subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of
Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the removal statute against
removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 3 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034
(9th Cir. 2008). “A defendant seeking removal has the burden to establish that removal is proper
and any doubt is resolved against removability.” Luther, 533 F.3d at 1034; see also Moore-
Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the
right of removal requires resolution in favor of remand.”).

         B.      Motion to Dismiss

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). In assessing the adequacy of the complaint, the court must accept all pleaded facts as
true and construe them in the light most favorable to the plaintiff. See Turner v. City & Cty. of
San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins v. Lockyer, 568 F.3d 1063, 1067
(9th Cir. 2009). The court then determines whether the complaint “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Accordingly, “for a complaint to survive a motion to
dismiss, the non-conclusory factual content, and reasonable inferences from that content, must
be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).

III.     Judicial Notice

       “Generally, the scope of review on a motion to dismiss for failure to state a claim is
limited to the contents of the complaint. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006);
see also Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002)
(“Ordinarily, a court may look only at the face of the complaint to decide a motion to dismiss.”).
Courts may also, however, consider “attached exhibits, documents incorporated by reference,
and matters properly subject to judicial notice.” In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046,
1051 (9th Cir. 2014). Such material includes “notice of proceedings in other courts, whether in
the federal or state systems.” Duckett v. Godinez, 67 F.3d 734, 741 (9th Cir. 1995); see also
Schweitzer v. Scott, 469 F. Supp. 1017, 1020 (C.D. Cal. 1979) (“[T]he Court is empowered to
and does take judicial notice of court files and records.”).

       Under Federal Rule of Evidence 201, the court “can take judicial notice of ‘[p]ublic
records and government documents available from reliable sources on the Internet,’ such as


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 4 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

websites run by governmental agencies.” Gerritsen v. Warner Bros. Entm't Inc., 112 F. Supp. 3d
1011, 1033 (C.D. Cal. 2015) (quoting Hansen Beverage Co. v. Innovation Ventures, LLC, No.
08-CV-1166-IEG -POR, 2009 WL 6598891, at *2 (S.D. Cal. Dec. 23, 2009)); see also L'Garde,
Inc. v. Raytheon Space & Airborne Sys., 805 F. Supp. 2d 932, 937–38 (C.D. Cal. 2011) (noting
that public records from the Internet are “generally considered not to be subject to reasonable
dispute”) (internal quotation marks omitted). Further, “[p]ublic records and government
documents are generally considered ‘not to be subject to reasonable dispute.’” United States ex
rel. Dingle v. BioPort Corp., 270 F. Supp. 2d 968, 972 (W.D. Mich. 2003) (citing Jackson v.
City of Columbus, 194 F. 3d 737, 745 (6th Cir.1999)).

       Both Plaintiffs and Defendant ask the Court to take judicial notice of various documents.
See generally Def.’s RJN; Plaintiffs’ Request for Judicial Notice, Dkt. # 25. The Court
GRANTS the parties’ request as to the court filings, and publicly recorded documents including
the Deeds of Trust, Assignment of Deed of Trust, and Deed of Reconveyance. However,
Plaintiffs’ request for judicial notice is DENIED as to Defendant’s Rules of Membership,
Membership Application, United Pacific Mortgage CEO’s Declaration, and a letter from
MERS’s counsel, because they are not proper subjects for judicial notice.

IV.      Discussion

         A.      Misjoinder

        Shortly after removal, the Court issued an order to show cause, observing that the joinder
of Plaintiffs may not be proper. See Dkt. # 11. Federal Rule of Civil Procedure 20 allows for
permissive joinder of parties if (1) “they assert any right to relief jointly, severally, or in the
alternative with respect to or arising out of the same transaction, occurrence, or series of
transactions or occurrences”; and (2) “any question of law or fact common to all plaintiffs will
arise in the action. Fed. R. Civ. P. 20(a)(1). The first prong, “the ‘same transaction’
requirement, refers to similarity in the factual background of a claim.” Coughlin v. Rogers, 130
F.3d 1348, 1350 (9th Cir. 1997).

       In their response, Plaintiffs contend that joinder is proper because the relief they seek (1)
“arises out of a series of transactions in which [Defendant] is identified as a ‘beneficiary’ and
‘nominee’ within a California Deed of Trust” and (2) rests on a question of law common to all
Plaintiffs. Dkt. # 15, 6:23–7:4.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 5 of 12
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.     CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
    Title        Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

        To the contrary, a careful reading of the complaint reveals that the two Deeds of Trust at
issue were executed at different times (one in 2004 and the other in 2005), involve different
properties (one in Los Angeles and the other in Pomona), and had different lenders (one United
and the other Universal). See generally Compl. The only factor that ties the Plaintiffs together
is that their Deeds of Trust both named MERS as the nominee and beneficiary. Although
Plaintiffs attempt to frame the Deeds of Trust as a part of a “series of transactions” by MERS,
that characterization does not fairly apply here where the circumstances surrounding the signing
of those deeds and the interactions with MERS are too attenuated from each other. See
Coughlin, 130 F.3d at 1351; see also Papagiannis v. Pontikis, 108 F.R.D. 177, 179 (N.D. Ill.
1985) (finding that joinder of plaintiffs was not proper even though the nature of the defendant’s
alleged misrepresentation to each plaintiff was similar because “two victims’ wholly fraudulent
encounters with a confidence man” does not present the a same series of transactions or
occurrences “simply because he follows the same routine in cheating each of them”). Thus, the
Court concludes that Plaintiffs have failed to show that they satisfied the test for permissive
joinder.

       If the test for permissive joinder is not satisfied, a court, in its discretion, may sever the
misjoined parties, so long as no substantial right will be prejudiced by the severance. See Fed.
R. Civ. P. 21. Here, because the Court’s subject matter jurisdiction over the Robinsons’ claims
is on shaky grounds,1 and because the Court finds that severing Robinsons from the case will not
prejudice any substantial right, it DISMISSES Plaintiffs Daniel and Darla Robinson from this
suit without prejudice. For the Robinsons to pursue their claims, they must file a separate action
against Defendant, with a new complaint and filing fees.

            The Court now turns to the pending motions as they pertain to Plaintiff Cabrera only.

            B.    Motion to Remand




1
  As discussed in Part IV.B.ii, infra, for a suit that seeks to render a deed of trust unenforceable,
it is appropriate to look at the value of the outstanding indebtedness to determine the amount in
controversy. The Robinson Deed of Trust originally secured a promissory note in the amount of
$999,950. Yet, the Robinsons have since paid off their debt and the deed of trust has been
reconveyed on record such that it is no longer an encumbrance on Robinsons’ property. See
Def.’s RJN, Ex. D. Because there is no outstanding debt, it appears that the amount in
controversy with respect to the Robinsons’ claims is zero.

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                    Page 6 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

        Plaintiff Cabrera (moving forward “Plaintiff”) contends that the case should be remanded
to state court for lack of subject matter jurisdiction because (1) the parties are not completely
diverse; (2) the amount in controversy does not exceed $75,000; (3) the Court should abstain
from this case under Burford, and (4) Rooker-Feldman strips the Court of jurisdiction. The
Court addresses each ground in turn.

                 i.      Fraudulent Joinder

        Plaintiff asserts that the Court should remand this case to state court because complete
diversity does not exist. Remand Mot. 13:11– 14:17. The parties do not dispute that Plaintiff is
a citizen of California and Defendant MERS is a citizen of Virginia and Delaware. See NOR
¶¶ 11–12. However, Plaintiff contends that because both Defendants United and Universal are
citizens of California, the parties are not completely diverse. Remand Mot. 13:13–21.

       To start, the Court notes that it cannot ascertain whether complete diversity exists based
on the present record. Plaintiff alleges that Defendant United is a California citizen because it is
a “general partnership existing under the laws of California.” Id. 13:15–19. However, for an
unincorporated association like a general partnership, the Court must consider the citizenship of
each of the entity’s members to determine its citizenship. See Carden v. Arkoma Assocs., 494
U.S. 185, 195–96 (1990); Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
Cir. 2006). There is no mention of the citizenships of United’s partners or members in the
record. As for Defendant Universal, Plaintiff alleges that it is a “California corporation and
existing under the laws of California.” Remand Mot. 13:15–19. For a corporation, the Court
must consider both its state of incorporation and its principal place of business. See 28 U.S.C
§ 1332(a). Although the Court is satisfied that Universal is incorporated in California, the record
does not indicate where its principal place of business is.

       Nonetheless, Defendant contends that the Court need not consider the Lenders’
citizenships because they have been fraudulently joined in this suit for the sole purpose of
avoiding the federal courts.

       When a defendant has been fraudulently joined for the purpose of destroying diversity or
removal jurisdiction, the court “may ignore the presence of that defendant for the purpose of
establishing” jurisdiction. Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009).
Joinder is fraudulent if “the plaintiff fails to state a cause of action against a resident defendant,
and the failure is obvious according to the settled rules of the state.” Id. The question is not
whether the defendant will prevail, but whether there is any “possibility that a state court would


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 7 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

find that the complaint states a cause of action against any of the resident defendants.” Id. at
1046.

       “Fraudulent joinder must be proven by clear and convincing evidence.” Hamilton
Materials, Inc. v. Dow Chem. Co., 494 F.3d 1203, 1206 (9th Cir. 2007). Given the presumption
against finding fraudulent joinder, defendants who assert that a plaintiff has fraudulently joined a
party carry a heavy burden of persuasion. See United Serv. Auto Ass’n, 767 F. Supp. 2d 1062,
1065 (C.D. Cal. 2011). A court determining whether joinder is fraudulent must resolve all
material ambiguities in state law and disputed questions of fact in the plaintiff’s favor. See
Mireles v. Wells Fargo Bank, N.A., 845 F. Supp. 2d 1034, 1062 (C.D. Cal. 2012). Moreover,
“all doubts concerning the sufficiency of a cause of action because of inartful, ambiguous or
technically defective pleading must be resolved in favor of remand.” Aaron v. Merck & Co.,
Inc., No. CV 05-4073 JFW (MANx), 2005 WL 5792361, at *2 (C.D. Cal. July 26, 2005). Thus,
“[d]efendants must show that the relevant state law is so well settled that plaintiff ‘would not be
afforded leave to amend his complaint to cure th[e] purported deficiency.’” Mireles, 845 F.
Supp. 2d at 1063 (citations omitted).

        Here, the complaint lacks any allegations demonstrating liability or wrongdoing on the
part of United or Universal. See generally Compl. In fact, they are only mentioned in
paragraphs 6 and 7, in which Plaintiff alleges that they are residents of California. See id.
¶¶ 6–7. Plaintiff even acknowledges that this is the case. Remand Opp. 7:12–14. (“It is crystal
clear that [Plaintiff’s] sole two causes of action do not in fact present or assert any sort of a claim
against the two banking institutions named as party defendants.”). However, Plaintiff contends
that the Court should consider United’s and Universal’s citizenships because they are
“indispensable parties” to this suit. He claims that “[i]t is reasonably conceivable that either one
of [them] or any one of their successors and or assigns” may come back to their assert their
rights “if issues specifically concerning them are not resolved.” Id. 7:17–22.

        But Defendant has demonstrated that United and Universal are now defunct entities,
NOR, Exs. 7–8, and Plaintiff does not dispute this assertion. As non-existent entities, United and
Universal have no interest in the outcome of the action or the Deeds of Trust that are the subjects
of this lawsuit. Although Plaintiff contends that this lawsuit may affect the interests of the
Lenders’ successors, he has not pointed to any evidence that suggests that they do have some
entity that could stand in their place. The Court cannot treat United and Universal as
“indispensable parties” based on a sheer hypothetical scenario.

         Accordingly, the Court finds that United and Universal are sham defendants and does not


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 8 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

consider their citizenships for the purpose of determining diversity jurisdiction. As Plaintiff is a
citizen of California and Defendant is a citizen of Virginia and Delaware, the Court concludes
the parties are completely diverse.

                 ii.     Amount in Controversy

        Next, Plaintiff argues that the Court lacks diversity jurisdiction over the matter because he
is only seeking declaratory relief and “there is no monetary amount in controversy whatsoever.”
Remand Mot. 14:18–17:4. Yet, “[i]n actions seeking declaratory or injunctive relief, it is well
established that the amount in controversy is measured by the value of the object of the
litigation.” Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977). In this case,
Plaintiff asks for judicial declaration that MERS is neither the beneficiary nor the nominee under
the Deeds of Trust and therefore does not hold any rights, titles, or interest to the properties. See
generally Compl. Thus, if Plaintiff prevails in this action, MERS would be deprived of its right
to assign the power of sale of the subject properties, and the Deed of Trust would be rendered
unenforceable. Therefore, it is appropriate to look at the value of the outstanding indebtedness
to determine the amount in controversy. See Canas v. Ocwen Loan Servicing LLC, 2015 WL
5601838, at *3 (C.D. Cal. Sept. 21, 2015).

     Plaintiff’s Deed of Trust secured a promissory note in the amount of $390,700. Cabrera
DOT at 2. Defendant alleges that Cabrera has an unpaid principal balance on the note in the
amount of $263,354, NOR ¶ 30, and Plaintiff has not disputed this amount. Therefore, the
amount in controversy in this case is well above the minimum jurisdictional amount of $75,000.

                 iii.    Burford Abstention

        The Burford abstention doctrine “allows [federal] courts to decline to rule on an
essentially local issue arising out of a complicated state regulatory scheme.” United States v.
Morros, 268 F.3d 695, 705 (9th Cir. 2001) (internal quotation marks and citation omitted). The
main policy concern animating this doctrine is that a federal court could potentially undermine
the state’s effort to implement its policy with respect to the matter at issue. The Ninth Circuit
has held that cases may be dismissed under Burford when three factors are met: (1) “the state has
chosen to concentrate suits challenging the actions of the agency involved in a particular court”;
(2) “federal issues could not be separated easily from complex state law issues with respect to
which state courts might have special competence”; and (3) “federal review might disrupt state
efforts to establish a coherent policy.” Knudsen Corp. v. Nev. State Dairy Com’n, 676 F.2d 374,
377 (9th Cir. 1982).


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 9 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

        Here, Plaintiff has failed to show that this case involves important issues of state law or
that he has met any of the requirements outlined in Knudsen. Although Plaintiff claims that
“California courts and case law thus far has been silent or non-existent” with regard to whether
MERS can hold a “beneficiary status,” in prior rulings, this Court has already pointed to
California courts that have held that “MERS status as beneficiary ‘was not a matter of fact
existing apart from the document itself.’” Robinson, 2015 WL 993319, at *6. Plaintiff
otherwise hangs his hat on the fact that real property issues are purely state law concerns. See
Remand Mot. 18:3–19:25. However, if that were enough for the Court to abstain from presiding
over this case, that would mean no property case could be removed to federal court. Surely, this
is not the case.

         The Court therefore declines to abstain from hearing this case under the Burford doctrine.

                 iv.     Rooker-Feldman Doctrine

        Under the Rooker-Feldman doctrine, lower federal courts lack subject matter jurisdiction
in “cases brought by state-court losers complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced and inviting district court review and
rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
284 (2005). The Rooker-Feldman doctrine “includes three requirements: (1) ‘[T]he party against
whom the doctrine is invoked must have actually been a party to the prior state-court judgment
or have been in privity with such a party’; (2) ‘the claim raised in the federal suit must have been
actually raised or inextricably intertwined with the state-court judgment’; and (3) ‘the federal
claim must not be parallel to the state-court claim.’” Lance v. Dennis, 546 U.S. 459, 462 (2006).

      This case does not involve any challenge by MERS to a decision of a state court. The
Rooker-Feldman doctrine does not apply.

                 v.      Conclusion

      In sum, the Court finds that it has subject matter jurisdiction and DENIES Plaintiff
Cabrera’s motion to remand. Plaintiff’s request for attorneys’ fees and costs is also DENIED.

         C.      Motion to Dismiss

       Defendant moves to dismiss the complaint because (1) Plaintiff’s claims are barred by
claim preclusion; (2) Plaintiff cannot state a claim for declaratory relief because there is no


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                 Page 10 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

actual or imminent controversy relating to the rights of the parties; and (3) California law
dictates that MERS is the beneficiary and the nominee under both Deeds of Trust. The Court
only addresses Defendant’s first argument because it finds it dispositive.

                 i.      Res Judicata

       “Res judicata challenges may properly be raised via motion to dismiss for failure to state
a claim under Rule 12(b)(6).” Thompson v. Cty. of Franklin, 15 F.3d 245, 253 (2d Cir. 1994);
see also Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984). In this case, the Court must
give preclusive effect to the prior judgment of Los Angeles Superior Court under California law.
See Allen v. McCurry, 449 U.S. 90, 96 (1980) (“Congress has specifically required all federal
courts to give preclusive effect to state-court judgments whenever the courts of the State from
which the judgments emerged would do so . . . .”).

       Under California law, “[c]laim preclusion arises if a second suit involves (1) the same
cause of action (2) between the same parties (3) after a final judgment on the merits of the first
suit.” DKN Holdings LLC v. Faerber, 61 Cal. 4th 813, 823 (2015). Here, both the Cabrera
Action and this case involve the same exact parties—Cabrera and MERS. Further, there has
been a final judgment on the merits in the first suit—the Superior Court granted summary
judgment in favor of MERS and issued a final order, and neither party has pointed to any record
of appellate review. Therefore, the only remaining issue is whether this case involves the same
“cause of action” as the prior suit.

       California law treats two suits as involving the “same cause of action” if they are
premised on the same “primary right.” See Eichman v. Fotomat Corp., 147 Cal. App. 3d 1170,
1174 (1983). Under this theory, “[i]f two actions involve the same injury to the plaintiff and the
same wrong by the defendant then the same primary right is at stake even if in the second suit
the plaintiff pleads different theories of recovery, seeks different forms of relief and/or adds new
facts supporting recovery.” Id.

       In its summary judgment order, the Los Angeles Superior Court noted that “[u]nder the
deed of trust, MERS was the beneficiary and nominee for UAMC and its successor and assigns.
Thus, MERS maintained the ability, at all relevant times, to assign the deed of trust.” Cabrera
Order at 13. Based on this conclusion, the court further held that MERS had “demonstrated that
the assignment Plaintiff seeks to cancel and expunge is not void, but properly assigned by MERS
and Plaintiff fails to raise a triable issue of material fact as to this issue.” Id. at 18. Plaintiff
admits that the “primary right presented within the instant action [is] whether or not [MERS] is


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                 Page 11 of 12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2185 PSG (ASx)                                        Date   June 14, 2019
 Title          Daniel W. Robinson et al. v. Mortgage Electronic Registration Systems, Inc., et al.

the true and genuine Beneficiary or Nominee.” MTD Opp. at 14:7–8. Therefore, the relief
Plaintiff seeks in this suit was squarely raised and rejected by the state court and is barred in this
case under claim preclusion.

        In sum, the Court concludes that the current suit does not involve primary rights that are
distinguishable from those addressed in the prior state court judgment. Plaintiff’s claims in this
suit are barred by res judicata and therefore Defendant’s motion to dismiss is GRANTED.

                 ii.     Leave to Amend

       Whether to grant leave to amend rests in the sound discretion of the trial court. See Bonin
v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Courts consider whether leave to amend would
cause undue delay or prejudice to the opposing party, and whether granting leave to amend
would be futile. See Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir.
1996). Generally, dismissal without leave to amend is improper “unless it is clear that the
complaint could not be saved by any amendment.” Jackson v. Carey, 353 F.3d 750, 758 (9th
Cir. 2003).

       Since the Court dismisses Plaintiff’s claims because they are precluded by the adverse
judgment in Plaintiff’s prior suit against Defendants, and no additional allegations could cure
this defect, the Court concludes that amendment would be futile. Accordingly, leave to amend is
DENIED.

IV.      Conclusion

       For the foregoing reasons, the Court DISMISSES Plaintiffs Daniel and Darla Robinson
for improper joinder without prejudice. As for the remaining Plaintiff Cabrera, the Court
DENIES his motion to remand and GRANTS Defendant’s motion to dismiss. Leave to amend
is DENIED. This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                 Page 12 of 12
